Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 1 of 199 PageID 2090




                                                                  P-APP001099
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 2 of 199 PageID 2091




                                                                  P-APP001100
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 3 of 199 PageID 2092




                                                                  P-APP001101
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 4 of 199 PageID 2093




                                                                  P-APP001102
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 5 of 199 PageID 2094




                                                                  P-APP001103
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 6 of 199 PageID 2095




                                                                  P-APP001104
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 7 of 199 PageID 2096




                                                                  P-APP001105
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 8 of 199 PageID 2097




                                                                  P-APP001106
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 9 of 199 PageID 2098




                                                                  P-APP001107
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 10 of 199 PageID 2099




                                                                   P-APP001108
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 11 of 199 PageID 2100




                                                                   P-APP001109
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 12 of 199 PageID 2101




                                                                   P-APP001110
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 13 of 199 PageID 2102




                                                                   P-APP001111
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 14 of 199 PageID 2103




                                                                   P-APP001112
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 15 of 199 PageID 2104




                                                                   P-APP001113
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 16 of 199 PageID 2105




                                                                   P-APP001114
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 17 of 199 PageID 2106




                                                                   P-APP001115
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 18 of 199 PageID 2107




                                                                   P-APP001116
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 19 of 199 PageID 2108




                                                                   P-APP001117
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 20 of 199 PageID 2109




                                                                   P-APP001118
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 21 of 199 PageID 2110




                                                                   P-APP001119
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 22 of 199 PageID 2111




                                                                   P-APP001120
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 23 of 199 PageID 2112




                                                                   P-APP001121
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 24 of 199 PageID 2113




                                                                   P-APP001122
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 25 of 199 PageID 2114




                                                                   P-APP001123
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 26 of 199 PageID 2115




                                                                   P-APP001124
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 27 of 199 PageID 2116




                                                                   P-APP001125
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 28 of 199 PageID 2117




                                                                   P-APP001126
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 29 of 199 PageID 2118




                                                                   P-APP001127
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 30 of 199 PageID 2119




                                                                   P-APP001128
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 31 of 199 PageID 2120




                                                                   P-APP001129
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 32 of 199 PageID 2121




                                                                   P-APP001130
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 33 of 199 PageID 2122




                                                                   P-APP001131
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 34 of 199 PageID 2123




                                                                   P-APP001132
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 35 of 199 PageID 2124




                                                                   P-APP001133
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 36 of 199 PageID 2125




                                                                   P-APP001134
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 37 of 199 PageID 2126




                                                                   P-APP001135
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 38 of 199 PageID 2127




                                                                   P-APP001136
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 39 of 199 PageID 2128




                                                                   P-APP001137
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 40 of 199 PageID 2129




                                                                   P-APP001138
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 41 of 199 PageID 2130




                                                                   P-APP001139
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 42 of 199 PageID 2131




                                                                   P-APP001140
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 43 of 199 PageID 2132




                                                                   P-APP001141
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 44 of 199 PageID 2133




                                                                   P-APP001142
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 45 of 199 PageID 2134




                                                                   P-APP001143
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 46 of 199 PageID 2135




                                                                   P-APP001144
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 47 of 199 PageID 2136




                                                                   P-APP001145
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 48 of 199 PageID 2137




                                                                   P-APP001146
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 49 of 199 PageID 2138




                                                                   P-APP001147
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 50 of 199 PageID 2139




                                                                   P-APP001148
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 51 of 199 PageID 2140




                                                                   P-APP001149
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 52 of 199 PageID 2141




                                                                   P-APP001150
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 53 of 199 PageID 2142




                                                                   P-APP001151
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 54 of 199 PageID 2143




                                                                   P-APP001152
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 55 of 199 PageID 2144




                                                                   P-APP001153
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 56 of 199 PageID 2145




                                                                   P-APP001154
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 57 of 199 PageID 2146




                                                                   P-APP001155
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 58 of 199 PageID 2147




                                                                   P-APP001156
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 59 of 199 PageID 2148




                                                                   P-APP001157
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 60 of 199 PageID 2149




                                                                   P-APP001158
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 61 of 199 PageID 2150




                                                                   P-APP001159
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 62 of 199 PageID 2151




                                                                   P-APP001160
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 63 of 199 PageID 2152




                                                                   P-APP001161
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 64 of 199 PageID 2153




                                                                   P-APP001162
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 65 of 199 PageID 2154




                                                                   P-APP001163
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 66 of 199 PageID 2155




                                                                   P-APP001164
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 67 of 199 PageID 2156




                                                                   P-APP001165
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 68 of 199 PageID 2157




                                                                   P-APP001166
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 69 of 199 PageID 2158




                                                                   P-APP001167
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 70 of 199 PageID 2159




                                                                   P-APP001168
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 71 of 199 PageID 2160




                                                                   P-APP001169
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 72 of 199 PageID 2161




                                                                   P-APP001170
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 73 of 199 PageID 2162




                                                                   P-APP001171
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 74 of 199 PageID 2163




                                                                   P-APP001172
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 75 of 199 PageID 2164




                                                                   P-APP001173
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 76 of 199 PageID 2165




                                                                   P-APP001174
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 77 of 199 PageID 2166




                                                                   P-APP001175
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 78 of 199 PageID 2167




                                                                   P-APP001176
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 79 of 199 PageID 2168




                                                                   P-APP001177
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 80 of 199 PageID 2169




                                                                   P-APP001178
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 81 of 199 PageID 2170




                                                                   P-APP001179
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 82 of 199 PageID 2171




                                                                   P-APP001180
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 83 of 199 PageID 2172




                                                                   P-APP001181
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 84 of 199 PageID 2173




                                                                   P-APP001182
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 85 of 199 PageID 2174




                                                                   P-APP001183
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 86 of 199 PageID 2175




                                                                   P-APP001184
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 87 of 199 PageID 2176




                                                                   P-APP001185
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 88 of 199 PageID 2177




                                                                   P-APP001186
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 89 of 199 PageID 2178




                                                                   P-APP001187
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 90 of 199 PageID 2179




                                                                   P-APP001188
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 91 of 199 PageID 2180




                                                                   P-APP001189
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 92 of 199 PageID 2181




                                                                   P-APP001190
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 93 of 199 PageID 2182




                                                                   P-APP001191
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 94 of 199 PageID 2183




                                                                   P-APP001192
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 95 of 199 PageID 2184




                                                                   P-APP001193
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 96 of 199 PageID 2185




                                                                   P-APP001194
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 97 of 199 PageID 2186




                                                                   P-APP001195
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 98 of 199 PageID 2187




                                                                   P-APP001196
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 99 of 199 PageID 2188




                                                                   P-APP001197
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 100 of 199 PageID 2189




                                                                   P-APP001198
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 101 of 199 PageID 2190




                                                                   P-APP001199
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 102 of 199 PageID 2191




                                                                   P-APP001200
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 103 of 199 PageID 2192




                                                                   P-APP001201
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 104 of 199 PageID 2193




                                                                   P-APP001202
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 105 of 199 PageID 2194




                                                                   P-APP001203
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 106 of 199 PageID 2195




                                                                   P-APP001204
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 107 of 199 PageID 2196




                                                                   P-APP001205
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 108 of 199 PageID 2197




                                                                   P-APP001206
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 109 of 199 PageID 2198




                                                                   P-APP001207
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 110 of 199 PageID 2199




                                                                   P-APP001208
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 111 of 199 PageID 2200




                                                                   P-APP001209
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 112 of 199 PageID 2201




                                                                   P-APP001210
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 113 of 199 PageID 2202




                                                                   P-APP001211
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 114 of 199 PageID 2203




                                                                   P-APP001212
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 115 of 199 PageID 2204




                                                                   P-APP001213
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 116 of 199 PageID 2205




                                                                   P-APP001214
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 117 of 199 PageID 2206




                                                                   P-APP001215
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 118 of 199 PageID 2207




                                                                   P-APP001216
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 119 of 199 PageID 2208




                                                                   P-APP001217
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 120 of 199 PageID 2209




                                                                   P-APP001218
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 121 of 199 PageID 2210




                                                                   P-APP001219
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 122 of 199 PageID 2211




                                                                   P-APP001220
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 123 of 199 PageID 2212




                                                                   P-APP001221
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 124 of 199 PageID 2213




                                                                   P-APP001222
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 125 of 199 PageID 2214




                                                                   P-APP001223
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 126 of 199 PageID 2215




                                                                   P-APP001224
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 127 of 199 PageID 2216




                                                                   P-APP001225
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 128 of 199 PageID 2217




                                                                   P-APP001226
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 129 of 199 PageID 2218




                                                                   P-APP001227
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 130 of 199 PageID 2219




                                                                   P-APP001228
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 131 of 199 PageID 2220




                                                                   P-APP001229
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 132 of 199 PageID 2221




                                                                   P-APP001230
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 133 of 199 PageID 2222




                                                                   P-APP001231
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 134 of 199 PageID 2223




                                                                   P-APP001232
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 135 of 199 PageID 2224




                                                                   P-APP001233
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 136 of 199 PageID 2225




                                                                   P-APP001234
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 137 of 199 PageID 2226




                                                                   P-APP001235
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 138 of 199 PageID 2227




                                                                   P-APP001236
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 139 of 199 PageID 2228




                                                                   P-APP001237
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 140 of 199 PageID 2229




                                                                   P-APP001238
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 141 of 199 PageID 2230




                                                                   P-APP001239
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 142 of 199 PageID 2231




                                                                   P-APP001240
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 143 of 199 PageID 2232




                                                                   P-APP001241
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 144 of 199 PageID 2233




                                                                   P-APP001242
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 145 of 199 PageID 2234




                                                                   P-APP001243
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 146 of 199 PageID 2235




                                                                   P-APP001244
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 147 of 199 PageID 2236




                                                                   P-APP001245
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 148 of 199 PageID 2237




                                                                   P-APP001246
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 149 of 199 PageID 2238




                                                                   P-APP001247
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 150 of 199 PageID 2239




                                                                   P-APP001248
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 151 of 199 PageID 2240




                                                                   P-APP001249
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 152 of 199 PageID 2241




                                                                   P-APP001250
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 153 of 199 PageID 2242




                                                                   P-APP001251
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 154 of 199 PageID 2243




                                                                   P-APP001252
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 155 of 199 PageID 2244




                                                                   P-APP001253
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 156 of 199 PageID 2245




                                                                   P-APP001254
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 157 of 199 PageID 2246




                                                                   P-APP001255
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 158 of 199 PageID 2247




                                                                   P-APP001256
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 159 of 199 PageID 2248




                                                                   P-APP001257
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 160 of 199 PageID 2249




                                                                   P-APP001258
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 161 of 199 PageID 2250




                                                                   P-APP001259
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 162 of 199 PageID 2251




                                                                   P-APP001260
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 163 of 199 PageID 2252




                                                                   P-APP001261
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 164 of 199 PageID 2253




                                                                   P-APP001262
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 165 of 199 PageID 2254




                                                                   P-APP001263
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 166 of 199 PageID 2255




                                                                   P-APP001264
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 167 of 199 PageID 2256




                                                                   P-APP001265
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 168 of 199 PageID 2257




                                                                   P-APP001266
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 169 of 199 PageID 2258




                                                                   P-APP001267
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 170 of 199 PageID 2259




                                                                   P-APP001268
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 171 of 199 PageID 2260




                                                                   P-APP001269
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 172 of 199 PageID 2261




                                                                   P-APP001270
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 173 of 199 PageID 2262




                                                                   P-APP001271
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 174 of 199 PageID 2263




                                                                   P-APP001272
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 175 of 199 PageID 2264




                                                                   P-APP001273
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 176 of 199 PageID 2265




                                                                   P-APP001274
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 177 of 199 PageID 2266




                                                                   P-APP001275
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 178 of 199 PageID 2267




                                                                   P-APP001276
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 179 of 199 PageID 2268




                                                                   P-APP001277
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 180 of 199 PageID 2269




                                                                   P-APP001278
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 181 of 199 PageID 2270




                                                                   P-APP001279
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 182 of 199 PageID 2271




                                                                   P-APP001280
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 183 of 199 PageID 2272




                                                                   P-APP001281
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 184 of 199 PageID 2273




                                                                   P-APP001282
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 185 of 199 PageID 2274




                                                                   P-APP001283
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 186 of 199 PageID 2275




                                                                   P-APP001284
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 187 of 199 PageID 2276




                                                                   P-APP001285
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 188 of 199 PageID 2277




                                                                   P-APP001286
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 189 of 199 PageID 2278




                                                                   P-APP001287
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 190 of 199 PageID 2279




                                                                   P-APP001288
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 191 of 199 PageID 2280




                                                                   P-APP001289
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 192 of 199 PageID 2281




                                                                   P-APP001290
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 193 of 199 PageID 2282




                                                                   P-APP001291
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 194 of 199 PageID 2283




                                                                   P-APP001292
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 195 of 199 PageID 2284




                                                                   P-APP001293
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 196 of 199 PageID 2285




                                                                   P-APP001294
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 197 of 199 PageID 2286




                                                                   P-APP001295
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 198 of 199 PageID 2287




                                                                   P-APP001296
Case 2:20-cv-00180-JLB-MRM Document 46-6 Filed 07/01/20 Page 199 of 199 PageID 2288




                                                                   P-APP001297
